Citation Nr: 1520140	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  11-32-530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected right ear hearing loss. 

2.  Entitlement to a separate compensable evaluation for neurological impairment due to service-connected traumatic arthritis of the thoracic spine.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1982 to May 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Jackson, Mississippi certified this case to the Board on appeal.  

In January 2014, the Board recharacterized the issues on appeal to include a claim of entitlement to a separate compensable evaluation for the neurological impairment due to service-connected traumatic arthritis of the thoracic spine.  At that time, the Board denied the underlying claim of entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the thoracic spine, and remanded the issues remaining on appeal for obtaining any outstanding VA treatment records and VA examinations.  In November 2014, the Board remanded the issues remaining on appeal again for obtaining any outstanding VA treatment records and further VA examinations.  The case has since been returned to the Board for appellate review.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran submitted additional Jackson VA Medical Center (VAMC) treatment records directly to the Board in August 2014, following the AOJ's July 2014 supplemental statement of the case (SSOC).  Additionally, the RO has added Jackson VAMC records for treatment through April 2015 to the Veteran's VBMS file since the AOJ's February 2015 SSOC.  However, the Veteran's representative submitted a May 2015 waiver of these VA treatment records, allowing the Board's initial review of this new evidence.  38 C.F.R. 
§ 20.1304.  All documents in Virtual VA are duplicative of those in VBMS.

The issue of entitlement to a separate compensable evaluation for neurological impairment due to traumatic arthritis of the thoracic spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is manifested by level II hearing acuity.

2.  The Veteran's left ear hearing loss is not service-connected, and is assigned a level I hearing acuity.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-connected right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 3.385, 3.655, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  
The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's January 2010 claim for increased evaluation, and prior to the adjudication of that claim in May 2010, the RO mailed the Veteran a letter in February 2010 fully addressing all notice elements.  The RO further provided the Veteran with information as to the criteria for increased evaluation for hearing loss under Diagnostic Code 6100 in the October 2011 statement of the case (SOC), followed by readjudication in the July 2014 supplemental SOC.  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA satisfied its duty to assist the Veteran in the development of his claim.  The RO associated the Veteran's available service treatment records and post-service VA treatment records with the file.  While some of the Veteran's service treatment records are not available, this is a claim for increased evaluation; and therefore the most relevant evidence is that which addresses the current level of severity of his right ear hearing loss.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The unavailable service treatment records entirely pre-date the appellate period beginning one year prior to his January 2010 claim for increased evaluation.  38 C.F.R. § 3.400(o)(2).

The Veteran has not identified any audiological private treatment records for the RO to assist him in obtaining, and has never reported treatment for his right hear hearing loss outside the VA Healthcare System.  The VA treatment records indicate that the Veteran has been referred outside the VA Healthcare System to a neurosurgeon at UMC for his lower back pain; there is no indication that this neurosurgeon treated his right ear hearing loss.  Further, there is no indication that the UMC neurosurgeon is a State-licensed audiologist as is required by 38 C.F.R. § 4.85(a) for conducting examinations of hearing impairment for VA purposes.  Therefore, the Board finds that these private records do not relate to the issue being finally adjudicated in this decision.  Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claim of entitlement to a compensable evaluation for service-connected right ear hearing loss.  

In February 2010, February 2013, April 2014, and January 2015, the VA provided the Veteran with audiological examinations.  The February 2010 examination is adequate.  Although the Board remanded this case in January 2014 noting the lack of puretone threshold testing in the February 2013 VA examination report, the only aspect of the February 2010 testing preventing reliance on those results at that time was the desire for a more current examination.  The Board remanded this case in January 2014 and November 2014 to seek more current audiological testing results.  However, in February 2013, April 2014, and January 2015 the VA examiners each indicated that the results of the puretone threshold testing were unreliable.  

A claimant's cooperation is essential to the development of any claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination.  See 38 C.F.R. § 3.655 (2014); VAOPGCPREC 4-91 (Feb. 13, 1991).  Although a claimant is of course "free to refuse to report for a scheduled VA examination [,] . . . the consequences of that refusal may result in the adjudication of the matter based on the evidence of record."  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (citing 38 C.F.R. § 3.655(a)).  In other words, Veterans who fail to cooperate during VA examinations "subject them [selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski, 19 Vet. App. at 181. 

In this case, the Veteran has been afforded four separate VA examinations, each conducted by a different VA examiner.  The Veteran additionally sought out testing in the audiology department of the Jackson VAMC in May 2014, which similarly yielded results of poor reliability.  The January 2015 VA examiner explained that the Veteran's air conduction thresholds and speech recognition testing (SRT) responses were incompatible with his speech discrimination score (SDS), immittance, acoustic reflex thresholds, and otoacoustic emission (OAE) responses; indicating exaggerated behavioral responses.  The February 2013 VA examiner had similarly noted puretone thresholds inconsistent with the other test data, and the April 2014 VA examiner found the Veteran's responses to be of poor reliability and validity.  The February 2013 and January 2015 examiners found no cognitive problems or language barriers that could be accommodated to achieve better audiological testing results.  The Board finds that VA has exhausted the possibilities for attempting to obtain accurate audiometric data more recent than the February 2010 VA examination report's data for rating purposes.  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

While the February 2013, April 2014, and January 2015 VA examinations yielded unreliable audiometric findings for the right ear, the February 2010 VA examination is adequate.  An examination is adequate where it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Here, the VA examination reports show that the examiner considered the relevant history of the Veteran's in-service noise exposure from tanks and artillery, addressed his symptoms, and performed an audiological examination.  The examiners also provided findings that can be applied to the Schedule for Rating Disabilities.  The February 2010 VA examiner specifically provided puretone thresholds and Maryland CNC speech recognitions scores that can be used to evaluation the Veteran's hearing loss under 38 C.F.R. § 4.85.  

The Board also finds that the AOJ has complied with the Board's January 2014 and November 2014 remand directives.  In January 2014, the Board remanded the issues remaining on appeal to obtain any outstanding VA treatment records and VA examinations.  The Agency of Original Jurisdiction (AOJ) obtained the outstanding Jackson VAMC treatment records in June 2014, and, as discussed above the Veteran attended the April 2014 VA examination.  In November 2014, the Board again remanded the issues remaining on appeal again for obtaining any outstanding VA treatment records and further VA examinations.  The AOJ obtained the most recent Jackson VAMC treatment records in December 2014 and February 2015.  The Veteran attended his VA examinations in January 2015.  

In November 2014, the Board specified that the Veteran's new VA examination should be with a different audiologist than the ones who had performed the February 2013 and April 2014 VA examinations.  The examination reports reflect that three separate audiologists performed the February 2013, April 2014, and January 2015 VA examinations.  Although the February 2013 examiner called in the audiology supervisor to perform the Otoacoustic Emission testing, and the audiology supervisor later performed the January 2015 VA examination; because three separate examiners still performed each of the February 2013, April 2014, and January 2014 VA examinations, the Board considers this substantial compliance with the November 2014 remand directives.  Notably, a fourth audiologist performed the February 2010 VA examination, the only VA examination that the Veteran has cooperated in and that has produced reliable testing results.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance is required).  In July 2014 and February 2015, the AOJ readjudicated the claims prior to returning the case to the Board for further appellate review.  As such, the AOJ has complied with all remand directives, and the Board may proceed with adjudication.  Stegall v. West, 11 Vet. App. 268.  

Neither the Veteran nor his representative has identified any outstanding records that are pertinent to the claims being decided herein that have not already been requested or obtained.  The record also does not otherwise indicate the existence of any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Law and Analysis

The Veteran seeks an increased evaluation for his right ear hearing loss.  The RO granted service connection for right ear hearing loss in a July 2004 rating decision, and assigned a noncompensable evaluation was assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran filed a claim for increased evaluation in January 2010, reporting treatment at the Jackson VAMC.  He argued in his June 2010 notice of disagreement (NOD) that he cannot hear or understand words, and has to request that people repeat themselves.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal will be denied.

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco, 7 Vet. App. 55.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  

When hearing loss is service connected in only one ear, the non-service connected ear will be assigned a Roman Numeral designation of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. §§ 3.383, 4.85(f).  38 C.F.R. § 3.383 provides that where hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and the hearing impairment in the other ear is considered a disability under 38 C.F.R. § 3.385, the hearing impairment in the non-service-connected ear will be considered in evaluating the service-connected disability so long as the non-service connected disability was not a result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  Evaluating Table VII reflects that for this provision to apply, the service-connected ear must have a Roman numeral designation of X or XI.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.  

The Veteran underwent a VA examination in February 2010, and in his lay statements has complained of the inability to hear or understand words as well as needing to request that people repeat themselves in conversation.  The examination report shows that he exhibited puretone thresholds, in decibels, as follows:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right
20
20
40
40
50
Left 
10
15
15
15
35

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 96 in the left ear. 

As an initial matter, in the present case, the Veteran is in receipt of service connection for hearing loss only in the right ear.  As discussed above, the Veteran also had VA examinations in February 2013, April 2014, and January 2015 which failed to yield reliable audiological testing results in the right ear.  However, the testing results for the Veteran's left ear were considered reliable at each of those examinations.  The testing results in February 2013 and January 2015 demonstrate left ear auditory thresholds above 26 decibels in three of the required frequencies.  The April 2014 testing demonstrates an auditory threshold of 40 decibels in the left ear at 4000 Hertz.  Therefore, the Veteran's left ear has a loss of hearing acuity that meets the criteria of 38 C.F.R. § 3.385 for VA purposes.  As such, the Board very carefully considered the provisions of 38 C.F.R. § 3.383.  Nevertheless, as will be discussed below, the Veteran's right ear alone does not have a Roman numeral designation of X or XI and would not be evaluated as 10 percent disabling.  Accordingly, 38 C.F.R. § 3.383 is not for application, and the hearing loss of the left ear will be assigned a Roman numeral designation of I.  38 C.F.R. § 4.85(f).

Given the findings of the February 2010 VA examination, the mechanical application of the above results compels a numeric designation of II in the right ear under Table VI.  Under Table VII (38 C.F.R. § 4.85), the designation of II in the right ear and I in the left ear requires the assignment of a noncompensable evaluation under Diagnostic Code 6100.  

The audiological testing results do not meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86 as the evaluation at each of the four specified frequencies is not 55 decibels or more; and while the puretone threshold is less than 30 decibels at 1000 Hertz, it is not 70 decibels or more at 2000 Hertz.  Even if 38 C.F.R. § 4.86 did apply in this case, the application of the Veteran's right ear puretone threshold average to Table VIa would not result in a compensable evaluation as Table VIa requires the numeric designation of I for puretone threshold averages less than 41 decibels.  Using Table VIa would not result in an increased compensable rating.  Specifically, under Table VII (38 C.F.R. § 4.85), the designation of I in the right ear based on Table VIa and I in the left ear requires the assignment of a noncompensable evaluation under Diagnostic Code 6100.  

Based upon the evidence of record, the Veteran does not meet the criteria for a compensable rating under 38 C.F.R. § 4.85.  Applying the numerical values from the February 2010 audiological examination to the tables outlined in 38 C.F.R. § 4.85 reveals that the current noncompensable rating is appropriate.  Again, the results of the February 2013, April 2014, and January 2015 VA examinations for the Veteran's right ear are unreliable.  These cannot be used in evaluating his service-connected right ear hearing loss.  Kowalski, 19 Vet. App. at 181.  

The Board has considered whether a staged rating is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The VA treatment records do indicate that the Veteran's hearing acuity has declined.  For example, he denied any interest in a hearing aid in June 2010 and April 2011, but was noted to have one in July 2014.  However, without quantifiable audiometric testing results, the degree of that decline is impossible to ascertain; and therefore, a staged rating is impossible to assign.  Again, the Veteran sought out additional testing through the Jackson VAMC audiology department in May 2014, and that testing yielded results of poor reliability.  The only reliable audiometric evaluation of record dated during the appellate period is the February 2010 VA examination, and the results of the examination are therefore the only results available for the application of the rating schedule to numeric designations.  Lendenmann, 3 Vet. App. 345.  

In November 2014, the Board's Remand included reference to 38 C.F.R. § 3.655(b) and the specific consequences, including denial of the claim, for failing to cooperate with audiometric testing in a claim for increased evaluation.  Unfortunately, without reliable testing, the Board has no choice by to deny the claim.  The preponderance of the evidence is against an increased schedular compensable rating, as the only reliable audiometric evaluation of record during the appellate period is the February 2010 VA examination which weighs against the Veteran's claim for increased evaluation.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether referral for extraschedular consideration is indicated by the record.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Thun, 22 Vet. App. 111; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the Veteran's disability picture requires assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.  

In this case, the evidence does not show that the service-connected disability picture is exceptional or unusual to require an extraschedular evaluation.  Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination (the ability to distinguish between sounds and voices).  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran has not argued, and the record does not show, that he has any symptoms that are not expressly contemplated by the rating schedule.  To the extent the Veteran has complained of the inability to hear or understand words in his June 2010 NOD and argued that his hearing loss is "extreme" in his December 2011 substantive appeal, 38 C.F.R. 
§ 4.86 contemplates patterns of hearing impairment that are an extreme handicap.  See 64 Fed. Reg. 25203 (May 11, 1999).  However, as discussed above, the audiometric findings do not support the application of 38 C.F.R. § 4.86.  

The Board further notes that the despite the unreliable audiometric results of the February 2013, April 2014, and January 2015 VA examinations; these examinations did address the functional effects of the Veteran's hearing loss.  In February 2013, for example, the Veteran reported that his hearing loss causes difficulty understanding speech in the presence of other noise.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  In other words, Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.


ORDER

An initial compensable evaluation for hearing loss of the right ear is denied.


REMAND

Although the Board regrets the additional delay, remand is required on the issue of entitlement to a separate compensable evaluation for the neurological impairment due to service-connected traumatic arthritis of the thoracic spine.  The Veteran's July 2014 and October 2014 Jackson VAMC treatment records indicate that he has been referred outside the VA Healthcare System to a neurosurgeon at UMC for treatment of his service-connected traumatic arthritis of the thoracic spine, and specifically for the pain radiating to his lower extremities.  In July 2014, his primary VA care provider issued the referral to UMC neurosurgeon, and in August 2014, the Jackson VAMC treatment records include a summary of the UMC treatment records.  In October 2014, the Jackson VAMC treatment records indicate that UMC had ordered physical therapy.  Remand is required for obtaining the treatment records from UMC.  

On remand, the AOJ should also obtain any outstanding VA treatment records.  Finally, while on remand the AOJ should afford the Veteran an additional VA examination.  The examinations to date have not included EMG testing.  Moreover, the January 2015 VA examiner ordered a thoracic MRI, for which the Veteran never reported.  The Board reminds the Veteran that not cooperating with the examination is akin to not showing up for the examination.  When a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  As remand is already required for obtaining the UMC treatment records, the Veteran will have another opportunity to have the required testing done in conjunction with the examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center to obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made to the Jackson VAMC any records for treatment since April 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for records from a neurosurgeon at UMC.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative. 

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the etiology of any neurological manifestations of the Veteran's service-connected thoracic spine disability.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies, such as MRIs and EMGs, must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not that there are any neurological manifestations related to the Veteran's service-connected thoracic spine disability - to include upper and lower extremity numbness.  The examiner must address the Veteran's lay statements and the prior examination reports of record, to include those dated in April 2007, February 2010, February 2013, May 2014, and January 2015.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination or the associated testing such MRIs or EMGs, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice was returned as undeliverable.

5.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


